DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	Claims 21-40 would be allowable over the prior art of record if the double patenting rejections set forth below were overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 & 14 of U.S. Patent No. 10,127,149 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate the claims of the parent patent.
Patent 10,127,149
Present Application 17/006,514
Claim 1
Claim 21
Claim 4
Claim 33
Claim 14
Claim 40


	The ‘149 patent’s recitation of “receiving . . . information to access the provisioned data store instance” corresponds to the present application’s recitation of “deploy the access key to one or more host managers”.  Further, the ‘149 patent’s recitation of “loading . . . data to the provisioned data store instance” corresponds to the present application’s recitation of “receive . . . a query request from the client directed to the data store and . . . authenticate the query request using the access key.”

Claims 22-32 and 34-39 of the present application depend on independent claims 21, 33 & 40, respectively.  These claims are rejected due to their dependency.


Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 & 16 of U.S. Patent No. 10,791,975 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate the claims of the parent patent.
Patent 10,791,975
Present Application 17/006,514
Claim 1
Claim 21
Claim 11
Claim 33
Claim 16
Claim 40


	The ‘975 patent’s recitation of “receiving . . . a storage capacity and a partition scheme for the data store; configuring the data store to partition data across a set of partition repositories according to the partition scheme” corresponds to the present application’s recitation of “receive . . . a query request from the client directed to the data store and . . . authenticate the query request using the access key.”
	
Claims 22-32 and 34-39 of the present application depend on independent claims 21, 33 & 40, respectively.  These claims are rejected due to their dependency.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Towards Provisioning the Cloud: On the Usage of Multi-Granularity Flows and Services to Realize a Unified Provisioning Infrastructure for Saas Applications”), teaches that the automatic provisioning of applications is an important task for the success of software as a service (SaaS) providers. Different provisioning engines from different vendors and open source projects with different interfaces have been emerging lately. Additionally, infrastructure providers that provide infrastructure on demand now provide computing resources that can be integrated in a SaaS provider computing environment. In order to allow SaaS application providers to specify generic installation and maintenance flows independent from the underlying provisioning engines an architecture for a generic provisioning infrastructure based on Web services and workflow technology is described.

The prior art of record, Keahey “Contextualization: Providing One-Click Virtual Clusters”), teaches that as virtual appliances become more prevalent, there exists the need to stop manually adapting them to their deployment context each time they are deployed. Appliance contextualization needs are examined and an architecture for secure, consistent, and dynamic contextualization, in particular for groups of appliances that must work together in a shared security context is presented. This architecture allows for programmatic cluster creation and use, as well as mitigating potential errors and unnecessary charges during setup time. For portability across many deployment mechanisms, we introduce the concept of a standalone context broker. 

Commodity Grid Computing With Amazon’s S3 and EC2”), teaches an implementation of Amazon’s S3 and EC2 storage and cloud computing offerings.  The author describes a provisioning use case and the benefits achieved through the linked usage of these services.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of the invention, the combination of recited limitations of the independent claims 21, 33, & 40.  Thus, independent claims 21, 33 & 40 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Scott A. Waldron/Primary Examiner, Art Unit 2152